Citation Nr: 1720703	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  10-23 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee disability, to include as secondary to the service-connected right knee disability. 

2.  Entitlement to service connection for hypertension. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

P. Daugherty, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army with active duty from February 1975 to February 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  During the course of the appeal, jurisdiction was transferred to the Waco, Texas, RO. 
 
In September 2012, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record.

This claim was previously before the Board in July 2016 and April 2014, and at both times it was remanded for further evidentiary development.  The claim has now returned to the Board for further appellate action.

Finally, with respect to the issue that is now identified as entitlement to service connection for hypertension, while the Board notes that it previously began identifying the disability claimed on appeal as "hypertensive vascular disease, to include hypertension," it is unclear from the Board as to why the issue was recharacterized in this way.  Indeed, the statement of the case identified the issue on appeal as high blood pressure/hypertension, and the Veteran's Form 9 only addressed high blood pressure.  In addition, the Board finds that there is otherwise no reason to broaden the issue under either Clemons v. Shinseki, 23 Vet. App. 1 (2009) or Percy v. Shinseki, 23 Vet. App. 37 (2009), as a VA examiner in October 2014 noted that there was no heart/renal disease associated with the Veteran's blood pressure as yet.  In addition, while the Veteran's representative recently identified the disability on appeal as it was most recently identified by the Board, it is clear that the focus of this appeal is on hypertension when the representative states within his brief that the appellant "asserts his diagnosed hypertension warrants service connection."  The Board will therefore recharacterize this issue as solely a claim for service connection for hypertension.  

The issue of entitlement to service connection for a left knee disability, to include as secondary to the service-connected right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's hypertension had its onset in service.


CONCLUSION OF LAW

The criteria for establishing service connection for hypertensive vascular disease, to include hypertension have been met.  38 U.S.C. §§ 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

VA has a duty to notify and assist claims in substantiating a claim for VA benefits. 38 U.S.C.A. §§  5103, 5103(A) (West 2014); 38 C.F.R. § 3.159 (2016).  However, as the Board is granting the claim for service connection for hypertension, no further discussion of the statutory duty to notify the Veteran and to assist him in the development of this claim is necessary.

II.  Service Connection 

The Veteran and his representative contend that his current hypertensive vascular disease, to include hypertension, had its onset in service.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b), Walker v. Shineski 708 F.3d 1331. (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge from service when all of the evidence, including lay evidence, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disability, the following three elements must be satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the present disability and the disease or injury incurred or aggravated during service.  Hickson v. West, 12 Vet. App. 246 (1999).  The requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

In evaluating the evidence in an appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold same and, in doing so, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to the evidence.  Jandreau v. Nicholson, 492 F.3d 1372 (2007).  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, VA shall give the benefit of the doubt to the Veteran.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

With the above criteria in mind, service treatment records contain a diagnosis of mild hypertension in May 1995, while the Veteran was still on active duty service.  The record also shows that, beginning in 1989, the Veteran had multiple readings of high blood pressure and was advised to alter his diet to control the problem.  The Veteran also reported during his September 2012 videoconference hearing that he was prescribed a water pill either a year or two after service in order to control his high blood pressure.  See, September 2012 hearing transcript. 

An August 2016 VA examiner noted that his elevated high blood pressure in service would be a normal response to an acute illness, which is when the readings were taken.  The examiner also noted that there was no diagnosis of hypertension until after discharge.  However, the Board assigns this opinion low probative weight, as a review of the Veteran's service treatment records did contain a diagnosis of mild hypertension in May 1995.  Reonal v. Brown, 5 Vet. App. 458 (1993) (holding that a medical opinion based on an inaccurate factual premise is not probative).  

Accordingly, the Board finds that the more probative evidence of record indicates that the Veteran was diagnosed with hypertension while in service and that there have been continued observable problems related to hypertension since that time.  Owens v. Brown, 7 Vet. App. 429 (1995).  Under these circumstances, and granting the Veteran the benefit of the doubt in this matter, the Board finds that service connection for hypertension is warranted because the disability had its onset in service.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.102, 3.303.


ORDER

Service connection for hypertension is granted.






REMAND

While the Board sincerely regrets further delay in this appeal, a remand is necessary before the case may be decided on the merits. 

Pursuant to the July 2016 remand, the Veteran was afforded another VA medical opinion as to the etiology of his claimed left knee disability.  However, the opinion fails to adequately address the possibility of aggravation of the left knee disability as caused by or a result of his service-connected right knee disability.  The Board further notes that the examiner also fails to adequately address the May 2016 private medical opinion which states that the Veteran's left knee disability is caused by his right knee disability.  Accordingly, the Board finds that a remand is required to determine if the Veteran's claimed left knee disability is either caused or aggravated by his service-connected right knee disability.  38 U.S.C.A. § 5103A(d) (West 2014); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007)

While the appeal is in remand status, the AOJ should also obtain and associate with the Veteran's claims file any outstanding VA and private treatment records.  38 U.S.C.A. § 5103(A)(b) (West 2014).


Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records from August 2016 to present and associate them with the claims file.

2.  After obtaining any necessary authorizations from the Veteran, associate any outstanding private treatment records with the claims file. 

3.  Once any outstanding records have been received, schedule the Veteran for a VA examination with an appropriate medical examiner who has not previously examined the Veteran to determine whether his left knee disability is either caused or aggravated by his service-connected right knee disability.  The Veteran's claims file, along with a copy of this remand, should be made available to the examiner and after a review of the record, the examiner is asked to provide the following opinion: 

a.  After taking a detailed history from the Veteran regarding his left knee disability and considering all of the relevant medical evidence of record in its entirety, especially the May 2016 private medical opinion, the VA examiner should opine as to whether it is at least as likely as not that the Veteran's left knee disability was caused or aggravated by his service-connected right knee disability or is otherwise etiologically related to the Veteran's active service. 

A complete rationale must be provided for all findings and conclusions reached.  If the examiner must resort to speculation for any of the requested opinions, an explanation as to why this is so is required. 

If the examiner determines that an opinion cannot be provided without resort to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  The AOJ should ensure that any additional evidentiary development suggested by the examiner is undertaken so that a definite opinion can be obtained.

4.  Then, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If any benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case and allowed an appropriate period of time to respond before the case is returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


